STRADLEY RONON STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 July 9, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: James O’Connor RE:Delaware Pooled Trust (the “Registrant”) File Nos. 811-06322; 033-40991 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 68 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed with the Securities and Exchange Commission electronically on June 29, 2010. Please direct any questions or comments relating to this certification to me at (215) 564-8099. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc:Kathryn R. Williams, Esq. Bruce G. Leto, Esq.
